DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 08 May 2022.

Election/Restrictions
Applicant’s election without traverse of species II, shown in Fig. 11 in the reply filed on 08 May 2022 is acknowledged.  
In Fig. 11, the flexible film does not overlap the dummy pad, therefore claims 10, 15 and 17 are not readable upon the elected species because these claims require at least one of the plurality of flexible films overlaps the dummy pad. 
Consequently, claims 8, 9, 10-13, 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The 08 March 2022 restriction requirement is maintained and is now made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the display area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, it will be interpreted as “a display area.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (U.S. Pub. 2017/0358602).
Claim 1:  Bae et al. discloses in Fig. 1, 2 and Fig. 3A a display device, comprising:
a display panel (100; Fig. 1, paragraph 51) including a flat surface (upper surface) and a side surface (side surface on lower left side in Fig. 1) of which intersection with the flat surface (upper surface) defines a boundary (intersection of the upper surface and the side surface on the lower left side in Fig. 1) of the flat surface (upper surface); and
a flexible film (200, 210, 451b and/or 452b; Figs. 1, and 3A, paragraph 51 and 99) attached to a first side surface (side surface on lower right side in Fig. 1),
wherein the display panel (100) comprises:
a signal line (431; Fig. 2, Fig. 3A, paragraph 71);
a signal pad (451a; Fig. 2, Fig. 3A, paragraph 71) connected to the signal line (431); and
a dummy pad (452a; Fig. 2, Fig. 3A, paragraph 71) disposed parallel to the signal pad (451a), and
wherein the flexible film (200, 210, 451b and/or 452b) comprises:
a base film (200; Figs. 1 and 3A, paragraph 51) disposed to face the first side surface (side surface on lower right side in Fig. 1), and
a driving electrode (451b; Fig. 3A, paragraph 99) disposed between the base film (200) and the signal pad (451a).
Claim 2:  Bae et al. discloses the display device of claim 1, and further discloses wherein
side surfaces of the signal pad (451a) and the dummy pad (452a) are arranged along the first side (side surface on the lower right side in Figs. 1 and 2) of the display panel (100).
Claim 4:  Bae et al. discloses the display device of claim 1, wherein the flexible film (200, 210, 451b and/or 452b) further includes an anisotropic conductive film (210; Fig. 3A, paragraph 99) disposed between the base film (200) and the driving electrode (451b). 
Claim 5:  Bae et al. discloses the display device of claim 4, wherein the anisotropic conductive film (210) includes an adhesive layer (adhesive resin; paragraph 99) and conductive particles (conductive balls; paragraph 99). 
Claim 6:  Bae et al. discloses the display device of claim 1, wherein the dummy pad (452a) does not overlap the driving electrode (451b) (Fig. 3A). 
Claim 7:  Bae et al. discloses the display device of claim 1, wherein the display device includes a plurality of flexible films (200; Fig. 1), and one of the plurality of flexible films (200, 210, 451b and/or 452b) includes a plurality of driving electrodes (451b and 452b) (Fig. 3A). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. as applied to claim 1 above, and further in view of Park et al. (U.S. Pub. 2002/0074549).
Claim 3:  Bae et al. discloses the display device of claim 1, and further discloses wherein a display area (DA; Fig. 1, paragraph 52) includes a gate line (GL1; Fig. 1, paragraph 53) and a data line (DL1; Fig. 1, paragraph 53) that are insulated from each other and cross each other
Bae et al. appears not to explicitly discloses the signal pad and the dummy pad respectively include the same material as that of the gate line and the data line.
Park et al., however, discloses the signal pad (pad; paragraph 136) and the dummy pad (pad; paragraph 136) respectively include the same material as that of the gate line (gate line; paragraph 136) and the data line (data line; paragraph 136).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bae et al. with the disclosure of Park et al. to have made the signal pad and the dummy pad respectively include the same material as that of the gate line and the data line in order to have low-resistance layers (paragraph 136).

Claim(s) 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (U.S. Pub. 2017/0358602) in view of Jung et al. (U.S. Pub. 2014/0104528).
Claim 14:  Bae et al. discloses a display device comprising:
a display panel (100; Fig. 1, paragraph 51) including a display area (DA; Fig. 1, paragraph 52) and a peripheral area (NDA; Fig. 1, paragraph 54) disposed outside the display area (DA); and
a flexible film (200, 210, 451b and/or 452b; Figs. 1 and 3A, paragraph 51 and 99) attached to a first side surface (side surface on lower right side in Fig. 1) of the display panel (100),
wherein the display panel comprises:
a signal pad (451a; Fig. 3A, paragraph 71) arranged along the first side surface (side surface on lower right side in Figs. 1 and 2); and
a dummy pad (452a; Fig. 3A, paragraph 71) disposed parallel to the signal pads (451a), and
wherein the flexible film (200, 210, 451b and/or 452b) comprises:
a base film (200; Figs. 1 and 3A, paragraph 51) facing the first side surface (side surface on lower right side in Fig. 1); and 
a driving electrode (451b; Fig. 3A, paragraph 99) disposed between the base film (200) and the signal pad (451a), and 
wherein the driving electrode (451b) is spaced apart from the dummy pad (452a).
Bae et al. appears not to explicitly disclose a plurality of signal pads.
Jung et al., however, discloses a plurality of signal pads (SIP; Fig. 3, paragraph 79).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bae et al. with the disclosure of Jung et al. to have made a plurality of signal pads in order to apply external signal to the display panel (paragraph 79).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822